DETAILED ACTION
This is the first office action regarding application number 16/732,792, filed January 2, 2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0036], [0038], [0041]: The specification recites “a data-driven leaner module 212”, which should be corrected as “a data-driven learner module 212” to be consistent with the rest of the disclosure. Appropriate correction is required.
Paragraph [0055]: The verb tense in the following sentence needs to be corrected as follows: “At step 510, the system automatically generates a set of heuristics using the labeled dataset.”. Appropriate correction is required. 

Claim Objections
Claims 9, 11, and 17 are objected to 
because of the following informality: 
Claim 9: The second limitation in this claim contains an extra “; and” clause, but there is no additional limitation that follows this second limitation. Examiner also notes that the “; and” clause between the first and second limitations indicates that there are only two limitations to this claim. Hence, for the purposes of examination, Examiner will treat this extra clause as a typographical error (i.e., “… generating another vector of training labels by automatically labeling each point in the unlabeled dataset using the further refined set of heuristics”. Appropriate correction is required.
Claims 11 and 17: In both claims, the conjunction word “and” is missing between the first and second limitations, and hence should be corrected as follows: “the generating the set of heuristics and the generating the vector of initial labels are performed automatically without input from a user; and the generating the refined set of heuristics is performed in part based on user input consisting of the user labeling one or more data points in the vector of initial labels.”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-20 are rejected under 35 U.S.C. 101 
because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-9 recite a method (representing a process);
Claims 10-15 recite a computer program product (representing an article of manufacture); and
Claims 16-20 recite a system (representing a machine).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Regarding Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
… generating … a set of heuristics using the labeled dataset (Under its broadest reasonable interpretation, the term “heuristic” in the realm of computer science and machine learning broadly recites a set of processes or techniques containing rules or steps used for finding an approximate solution, and hence this limitation broadly recites using a labeled dataset to generate a set of heuristic processes or techniques containing rules or steps that approximately determines the labels assigned for each respective data entry in the labeled dataset. A person having ordinary skill in the art can take the data entries in a labeled dataset and examine the respective features and patterns for each data entry, and generate a set of rules or steps representing heuristic processes or techniques that approximately determines the labels assigned for each respective data entry in the labeled dataset. Hence this analysis which involves examining a labeled dataset’s features and patterns to generate a set of processes containing steps or rules for determining a label represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… generating … a vector of initial labels by labeling each point in the unlabeled dataset using the set of heuristics (Under its broadest reasonable interpretation, this limitation broadly recites applying the generated set of heuristic processes or techniques (produced from the earlier recited limitation) to each data entry in an unlabeled dataset in order to generate a set of labels representing the entries in the unlabeled dataset. A person having ordinary skill in the art can take the generated set of heuristic processes or techniques and apply the steps or rules within these heuristics to each data entry in an unlabeled dataset to produce a set of labels associated with the data entries in the unlabeled dataset. Hence this analysis which involves applying the generated set of heuristic processes or techniques to determine a label for respective data entries in an unlabeled dataset, in order to produce a set of labels associated with the unlabeled dataset represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) … 
… generating … a refined set of heuristics using data-driven active learning (Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0015] and [0047]-[0048], the term “data-driven active learning process” broadly indicates applying active learning to perform data labeling that improves labeling accuracy, and hence this limitation broadly recites improving a set of heuristic processes or techniques (representing a refined set of heuristics) to provide a set of labels to improve labeling accuracy. A person having ordinary skill in the art can analyze and identify features from data entries and their initially-assigned labels (generated from a set of heuristics) and further analyze the data entries to correct certain initially-assigned labels, where this new analysis represents an improved heuristic process or technique that improves the labeling accuracy for this set of initially-assigned labels. Hence this analysis which involves applying active learning steps to identify certain data entries to provide different or corrected labels to improve the labeling accuracy represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… generating … a vector of training labels by automatically labeling each point in the unlabeled dataset using the refined set of heuristics (Under its broadest reasonable interpretation, this limitation broadly recites applying the set of improved heuristic processes or techniques (produced from the earlier recited limitation) to each data entry in an unlabeled dataset in order to generate a set of training labels. A person having ordinary skill in the art can take the generated set of improved heuristic processes or techniques containing improved steps or rules and apply the steps or rules to each data entry in an unlabeled dataset to produce a set of training labels associated with the unlabeled dataset. Hence this analysis which involves applying the generated set of improved heuristic processes or techniques to determine a set of labels for the respective data entries in an unlabeled dataset represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
Step 2A Prong 2: This claim further recites:
… receiving, by a computing device, data comprising a labeled dataset and an unlabeled dataset (Under its broadest reasonable interpretation, this claim element of receiving a labeled dataset and an unlabeled dataset on a computing device is directed to aspects of necessary data gathering and outputting for use in a claimed process, as well as aspects of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… generating, by the computing device, a set of heuristics (Under its broadest reasonable interpretation, this claim element of applying a computing device to implement the step of generating a set of heuristics is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… generating, by the computing device, a vector of initial labels (Under its broadest reasonable interpretation, this claim element of applying a computing device to implement the step of generating a vector of initial labels is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… generating, by the computing device, a refined set of heuristics (Under its broadest reasonable interpretation, this claim element of applying a computing device to implement the step of generating a refined set of heuristics is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… generating, by the computing device, a vector of training labels (Under its broadest reasonable interpretation, this claim element of applying a computing device to implement the step of generating a vector of training labels is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… outputting, by the computing device, the vector of training labels to a client device or a data repository (Under its broadest reasonable interpretation, this claim element of outputting a vector of training labels from a computing device to a client device or a data repository is directed to aspects of necessary data gathering and outputting for use in a claimed process, as well as aspects of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… receiving, by a computing device, data comprising a labeled dataset and an unlabeled dataset (This claim element of receiving a labeled dataset and an unlabeled dataset is directed to activities involving necessary data gathering and outputting for use in a claimed process, where the data gathering aspect is part of the general activity of presenting offers and gathering statistics (where receiving input data comprising labeled and unlabeled datasets is considered a form of gathering statistics), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 3, example iv. This claim element of receiving these datasets on a computing device is also directed to aspects of receiving and transmitting data over a network, and storing and retrieving information in memory, both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, examples i and iv, respectively.) …
… generating, by the computing device, a set of heuristics (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… generating, by the computing device, a vector of initial labels (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… generating, by the computing device, a refined set of heuristics (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… generating, by the computing device, a vector of training labels (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… outputting, by the computing device, the vector of training labels to a client device or a data repository (This claim element of generating an output of a vector of training labels from a computing device is directed to activities involving necessary data gathering and outputting for use in a claimed process, where the data gathering aspect is part of the general activity of presenting offers and gathering statistics (where the vector of training labels produced from a received labeled and unlabeled dataset represent the calculation of an output as a presented offer based on the received input), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 3, example iv. This claim element of providing this output to an external client device or data repository is also directed to aspects of receiving and transmitting data over a network, and storing and retrieving information in memory, both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, examples i and iv, respectively.).
Regarding Claim 2, 
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein the generating the set of heuristics and the generating the vector of initial labels are performed automatically without input from a user (Under its broadest reasonable interpretation, this limitation broadly recites that the earlier recited steps of generating the set of heuristics and generating the vector of initial labels do not require user input or intervention. A person having ordinary skill in the art would understand that reciting steps that does not require user input or intervention does not further limit nor restrict those previously recited limitations or steps that were earlier identified as decision-making processes from continuing to represent decision-making processes, and hence this limitation continues to represent mental processes (involving observations, judgments, evaluations, opinions) that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 3, 
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 2, and hence inherits the same abstract ideas identified in Claim 2. This claim recites the following abstract ideas:
wherein the generating the refined set of heuristics is performed in part based on user input from a user (Under its broadest reasonable interpretation, this limitation broadly recites that the earlier recited step of generating a refined set of heuristics involves receiving user input. As indicated earlier in independent Claim 1, these improved set of heuristics are generated using active learning, which were earlier established as decision-making processes/mental processes, involving user input to correct or change certain labels from the initially-assigned labels to improve the labeling accuracy. Hence this limitation continues to represent a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 4, 
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 3, and hence inherits the same abstract ideas identified in Claim 3. This claim recites the following abstract ideas:
… wherein the user input consists of labeling one or more data points in the vector of initial labels (Under its broadest reasonable interpretation, this limitation broadly recites that the user input received in the earlier recited limitation (dependent Claim 3) involves a user labeling one or more data points from the initial set of labels. As indicated earlier, a person having ordinary skill in the art can analyze and identify features from data entries and their initially-assigned labels (generated from a set of heuristics) to see which ones are of low-confidence (i.e., uncertain), and form a query including those data entries containing low-confidence or uncertain labels to further inspect and analyze the features in those data entries to provide either different labels or corrected labels. Hence this analysis which involves identifying data entries containing low-confidence labels and performing additional analysis to provide different or corrected labels for those entries represents steps in a decision-making process, where each step is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 5, 
Step 2A Prong 1: Claim 5 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim recites the following abstract ideas:
… generates the set of heuristics using a decision stump algorithm (Under its broadest reasonable interpretation, this limitation broadly recites using a decision stump algorithm to generate a set of heuristics. A person having ordinary skill in the art would understand that a decision stump algorithm broadly indicates a simple set of rules or conditions (i.e., an if-else statement containing a threshold condition) that determines a decision. A person can formulate if-else statements containing threshold conditions that represent decisions that determine whether to assign one label or another label to a particular data entry, and hence this limitation represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… wherein the computing device generates the set of heuristics (Under its broadest reasonable interpretation, this claim element of applying a computing device to generate a set of heuristics is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… wherein the computing device generates the set of heuristics (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding Claim 6, 
Step 2A Prong 1: Claim 6 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim recites the following abstract ideas:
wherein the generating the refined set of heuristics comprises: 
… creating a query strategy based on data contained in the vector of initial labels (Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0047]-[0050], this limitation broadly recites an active learning process for generating a set of heuristic processes or techniques containing rules or steps for performing data labeling, where one of the steps is to create a query strategy based on data entries from the set of initial labels. A person having ordinary skill in the art can form a query containing data entries from the set of initial labels in which the labels are of low-confidence (i.e., uncertain labels), and hence this step represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) … 
… presenting, using the query strategy, one or more labels of the vector of initial labels to a user for manual labeling (Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0047]-[0050], this limitation broadly recites an active learning process for generating a set of heuristic processes or techniques containing rules or steps for performing data labeling, where one of the steps is to use the query strategy (produced from the earlier recited limitation) to query a user to label these low-confident data entries. A person having ordinary skill in the art can inspect the query containing low-confident data entries and perform further analysis on the features in the data entries to provide either different labels or corrected labels for those data entries, and hence this step represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) … 
… adjusting the set of heuristics based on the manual labeling (Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0047]-[0050], this limitation broadly recites an active learning process for generating a set of heuristic processes or techniques containing rules or steps for performing data labeling, where one of the steps is to adjust the heuristic processes or techniques based on the newly labeled data entries from the query to improve the heuristic processes or techniques (resulting in a refined set of heuristics). A person having ordinary skill in the art can adjust the current heuristic processes or techniques based on the newly labeled data entries to improve the steps or techniques such that these adjusted steps or techniques within the current set of heuristics represent a refined set of heuristics, and hence this step represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 7,
Step 2A Prong 1: Claim 7 is a dependent claim of Claim 6, and hence inherits the same abstract ideas identified in Claim 1. This claim recites the following abstract ideas:
wherein creating a query strategy comprises training a regression model using the data contained in the vector of initial labels (Under its broadest reasonable interpretation, the term “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity, while the phrase “training a regression model” in the context of statistical analysis broadly indicates performing a series of steps for estimating relationships between dependent and independent variables and identifying a line that most closely fits the input data (where this fitted line with respect to the associated data represents the “trained” statistical regression model). Hence this limitation in light of Applicant’s specification paragraphs [0047]-[0050] broadly recites applying the initial set of data entries and associated low-confident labels (generated by the heuristic processes and techniques as input and provided in the query) to a regression analysis, where the output of the analysis is a regression model. A person can take the set of data entries containing low-confident labels (provided in the form of a query), apply statistical regression techniques on a set of data entries and their associated labels to estimate the relationships between the features present in the data entries and the initial set of labels on a graph, and draw a line that best fits the plotted data to minimize the estimated error between the data points on the graph and the line, and hence this limitation contains steps that organize information and manipulate information through mathematical relationships and correlations to produce a result (i.e., a regression model), as well as steps that represent decision-making processes, where these steps are mental process (involving observations, judgments, evaluations, opinions) that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-A) and MPEP 2106.04(a)(2)(III).). 
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 8, 
Step 2A Prong 1: Claim 8 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
wherein the generating the vector of training labels … using the refined set of heuristics (Under its broadest reasonable interpretation, the term “heuristic” in the realm of computer science and machine learning broadly recites a set of processes or techniques containing rules or steps used for finding an approximate solution, and hence this limitation broadly recites the set of training labels are based on generating a set of probabilistic labels using the earlier generated set of refined heuristic processes or techniques containing rules or steps to perform labeling of unlabeled data entries. A person having ordinary skill in the art can take those refined rules or steps (that were earlier generated by decision-making processes) and further apply them to each data entry in an unlabeled dataset to produce a set of training labels associated with the unlabeled dataset. Hence this analysis which involves applying the generated set of improved heuristic processes or techniques to determine a label for respective data entries in an unlabeled dataset, in order to produce a set of labels associated with the unlabeled dataset represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… producing a vector of probabilistic labels using … a generative model (Under its broadest reasonable interpretation, the term “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity, while the term “generative model” broadly indicates a model that generates probabilistic data. Hence this limitation broadly recites generating a set of training labels based on generating a set of probabilistic labels using a generative model. Examiner also notes that this recitation of using a generative model does not indicate any active training associated with a machine learning model or a neural network, and hence this usage of a generative model to generate a set of probabilistic labels is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… producing a vector of probabilistic labels using … a generative model (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 9, 
Step 2A Prong 1: Claim 9 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim recites the following abstract ideas:
… in response to receiving user input to perform another iteration, generating a further refined set of heuristics using data-driven active learning using the refined set of heuristics and the vector of training labels as inputs (Under its broadest reasonable interpretation, this limitation broadly recites receiving user input to perform another iteration containing the earlier recited active learning steps from independent Claim 1, using the set of training labels as input to further refine the set of refined heuristic processes and techniques. Receiving user input as a trigger to perform an additional iteration of active learning steps, and using a new set of training labels as input data to these active learning steps (to produce another set of labeled data points based on the queried uncertain labels that may still be present in the input data of training labels) does not further limit nor restrict those previously recited limitations or steps that were earlier identified as decision-making processes from continuing to represent decision-making processes, and hence this limitation continues to represent mental processes (involving observations, judgments, evaluations, opinions) that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… generating another vector of training labels by automatically labeling each point in the unlabeled dataset using the further refined set of heuristics (Under its broadest reasonable interpretation, this limitation broadly recites applying the output from the additional iteration of the data-driven active learning step (i.e., the “further refined set of heuristics”) to continue to improve the labels in the unlabeled data set to generate another set of labeled data points (“another vector of training labels”). A person having ordinary skill in the art can take the generated set of further improved heuristic processes or techniques containing improved steps or rules and additionally apply another iteration of those same improved steps or rules to each data entry in the unlabeled data set to further produce an improved set of training labels representing the data entries in the unlabeled data set. Hence this analysis which involves applying the generated set of further improved heuristic processes or techniques to additionally determine the set of improved labels for the respective data entries in the set of input training data also represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 10, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 1, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 1. The additional claim element (“one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to …”) represents applying mere instructions to implement a judicial exception (performing the one or more abstract ideas on a generic computer) under both Step 2A Prong 2 and Step 2B, and hence this additional claim element does not further integrate the judicial exception into a practical application, nor does it add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f).
Regarding Claim 11, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claims 2, 3, and 4, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claims 2, 3, and 4. 
Regarding Claim 12, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 5, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 5. 
Regarding Claim 13, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6. 
Regarding Claim 14, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 7, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 7. 
Regarding Claim 15, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 8, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 8. 
Regarding Claim 16, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 1, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 1. The additional claim elements (“one or more processors”; “one or more computer readable memory”; “one or more computer readable storage media”; and “program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the one or more processors to …”) represent applying mere instructions to implement a judicial exception (performing the one or more abstract ideas on a generic computer) under both Step 2A Prong 2 and Step 2B, and hence these additional claim elements do not further integrate the judicial exception into a practical application, nor do they add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f).
Regarding Claim 17, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claims 2, 3, and 4, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claims 2, 3, and 4. 
Regarding Claim 18, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 5, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 5. 
Regarding Claim 19, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6. 
Regarding Claim 20, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 8, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 8. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Varma et al., Snuba: Automating Weak Supervision to Label Training Data, Proceedings VLDB Endowment, 2018 November; 12(3) [hereafter referred as Varma], in view of Nashaat et al., Hybridization of Active Learning and Data Programming for Labeling Large Industrial Datasets, 2018 IEEE International Conference on Big Data (Big Data), December 10-13 2018 [hereafter referred as Nashaat].
Regarding Claim 1, 
Varma teaches
A method, comprising: 
… receiving, by a computing device, data comprising a labeled dataset and an unlabeled dataset (Examiner’s note: Varma teaches an automated system that receives a labeled and unlabeled dataset, with Varma further teaching a Xeon CPU implementing the automated system, with this automated system corresponding to a computing device (Varma p.3 Our Approach: “… we introduce Snuba, an automated system that takes as input a small labelled and a large unlabeled dataset …”; p.4 Section 2.1 Input and Output Data: “Input Data. – The input to Snuba is a labeled dataset                         
                            
                                
                                    O
                                
                                
                                    L
                                
                            
                        
                     with                         
                            
                                
                                    N
                                
                                
                                    L
                                
                            
                        
                     datapoints and an unlabeled dataset                         
                            
                                
                                    O
                                
                                
                                    U
                                
                            
                        
                     with                         
                            
                                
                                    N
                                
                                
                                    U
                                
                            
                        
                     datapoints …”; p.17 Section 5.1.3 Implementation Details 2nd paragraph: “… Hardware task on a Xeon E7-4850 v3 CPU …”; and p.31 Figure 1).) … 
… generating, by the computing device, a set of heuristics using the labeled dataset (Examiner’s note: Under its broadest reasonable interpretation, the term “heuristic” in the realm of computer science and machine learning broadly recites a process containing a series of steps, techniques, or rules used for finding an approximate solution, and hence this limitation broadly recites using a labeled dataset to generate a set of heuristic processes that each approximate the rules or steps for determining or associating a label assigned for each respective data entry in the labeled dataset. Varma teaches a synthesizer component generating heuristics based on a labeled set, where these heuristics represent different techniques that analyze data features for assigning labels to unlabeled datapoints (Varma p.3 Synthesizer for Accuracy: “… the synthesizer (Section 3.1) generates heuristics based on the labeled set … The synthesizer relies on a small number of primitives, or features of the data, to generate multiple, simple models …”; p.5 Section 3 The Snuba Architecture: “… As shown in Figure 2, the three components of Snuba are the synthesizer (Section 3.1) that generates a candidate set of heuristics …”; p.6 Section 3.1.1 Heuristic Generation: “Heuristic Models: In this paper, we focus on heuristics that are based on classification models that take as input one or more primitives and assign probabilistic labels … to the unlabeled datapoints … We consider three different ways of generating heuristics … Decision Stumps … Logistic Regressor … K-Nearest Neighbor …”; and p.32 Figure 2).) …
… generating, by the computing device, a vector of initial labels by labeling each point in the unlabeled dataset using the set of heuristics (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites applying the generated set of heuristic processes or techniques (produced from the earlier recited limitation) to each data entry in an unlabeled dataset in order to generate a set of labels representing the entries in the unlabeled dataset. As indicated earlier, Varma teaches generating heuristics that assign probabilistic labels for the unlabeled datapoints in an unlabeled set, where the output of applying these generated heuristics is a set of these probabilistic labels over all datapoints in the unlabeled data set corresponding to a vector of initial labels (Varma p.6 Section 3.1.1 Heuristic Generation: “Heuristic Models: … given the heuristic h follows the input-output form:                         
                            h
                            
                                
                                    (
                                    x
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            )
                            →
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                        
                                            *
                                        
                                    
                                    =
                                    1
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                     where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            ∈
                            
                                
                                    R
                                
                                
                                    
                                        
                                            D
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a subset of primitives,                         
                            
                                
                                    D
                                
                                
                                    '
                                
                            
                            ≤
                            D
                        
                     is the number of primitives in this subset, and                         
                            P
                            [
                            
                                
                                    y
                                
                                
                                    i
                                
                                
                                    *
                                
                            
                            =
                            1
                            ]
                        
                     is a probabilistic label… we focus on heuristics that are based on classification models that take as input one or more primitives and assign probabilistic labels                         
                            
                                
                                    P
                                    [
                                    y
                                
                                
                                    i
                                
                                
                                    *
                                
                            
                            =
                            1
                            ]
                            ∈
                            [
                            0,1
                            ]
                        
                     to the unlabeled datapoints …”; and p.7 Section 3.1.2 Tuning Threshold for Abstains: “… Snuba relies on the probabilistic label                         
                            
                                
                                    P
                                    [
                                    y
                                
                                
                                    i
                                
                                
                                    *
                                
                            
                            =
                            1
                            ]
                        
                     that each heuristic model assigns to a datapoint …”).) … 
… generating, by the computing device, a refined set of heuristics (Examiner’s note: Under its broadest reasonable interpretation, the term “refined set of heuristics” broadly indicates a set of improved or adjusted set of steps, techniques, or rules used for finding an approximate solution, and hence this limitation broadly recites a process for generating a set of improved or adjusted set of steps, techniques, or rules for performing data labeling. Varma teaches a pruner component that receives the set of candidate heuristics and outputs a committed set of diversified heuristics containing steps and rules that are determined to be more accurate in determining labels. For each candidate heuristic, the pruner ranks and selects the highest ranking heuristic based on a weighted average of the F1 score (measuring performance) and Jaccard distance in order to determine the best heuristic that is more accurate in determining labels, and adds this heuristic to the committed set of heuristics. Hence this process that identifies the heuristic with maximum diversity and applies weighted average ranking to determine the highest ranked heuristic as the best heuristic to add into the final committed set of heuristics (which the verifier further generates a new heuristic that is applied to the existing set of heuristics) corresponds to a process that generates a refined set of heuristics (Varma p.5 Section 3 The Snuba Architecture: “… As shown in Figure 2, the three components of Snuba are … a pruner (Section 3.2) that selects a heuristic to add to an existing committed set of heuristics …”; pp.9-10 Section 3.2 Pruner: “The pruner takes as input the candidate heuristics from the synthesizer and selects a heuristic to add to the committed set of heuristics (Figure 2). We want the heuristics in the committed set to be diverse in terms of the datapoints in the unlabeled set they label … A diverse heuristic is defined as one that labels points that have never received a label from any other heuristic … we want to be able to maximize the dissimilarity between the set of datapoints a heuristic labels and the set of datapoints that previous heuristics in the committed set have already labeled … To measure performance on the labeled dataset, Snuba uses the F1 score of each heuristic in the candidate set … the pruner uses a weighted average of the Jaccard distance and F1 scope and selects the highest ranking heuristic from the candidate set and adds it to the committed set of heuristics … We find that considering both performance on the labeled set and diversity on the unlabeled set improves over only considering diversity …”; p.10 Algorithm 2 Snuba Pruning Procedure; and p.32 Figure 2).) … 
… generating, by the computing device, a vector of training labels by automatically labeling each point in the unlabeled dataset using the refined set of heuristics (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites applying the set of improved heuristic processes or techniques (produced from the earlier recited limitation) to each data entry in an unlabeled dataset in order to generate a set of training labels. As indicated earlier, Varma teaches a verifier component that receives the committed set of heuristics including their associated probabilistic labels for the unlabeled datapoints and uses a label aggregator to generate an aggregated, weighted set of probabilistic training labels for each datapoint in the unlabeled dataset. The set of associated probabilistic labels represent those received input data points that have been improved by applying the improved heuristics (i.e., those unlabeled datapoints from the unlabeled dataset). Hence, the application of the label aggregator to generate a set of training labels over these datapoints in the unlabeled dataset after performing the data-driven active learning step corresponds to a step for generating another vector of training labels by applying the further refined set of heuristics to generate another vector of training labels (Varma p.5 Output Data: “Snuba outputs a probabilistic training label                         
                            
                                
                                    y
                                
                                ~
                            
                            =
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            *
                                        
                                    
                                    =
                                    1
                                
                            
                            ∈
                            [
                            0,1
                            ]
                        
                     for each datapoint in the unlabeled set, a weighted combination of labels from different heuristics.”; p.5 Section 3 The Snuba Architecture: “… As shown in Figure 2, the three components of Snuba are … a verifier (Section 3.3) that assigns probabilistic labels to the data …”; p.11 Section 3.3 Verifier: “The verifier uses the label aggregator … to learn accuracies of the heuristics in the committed set without any ground truth labels to produce a single, probabilistic training label for each datapoint in the unlabeled dataset.”; p.11 Algorithm 3 Snuba Verifier Procedure, where Input includes the committed set of heuristics                         
                            
                                
                                    H
                                
                                
                                    C
                                
                            
                        
                    , and Output includes the probabilistic labels                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ~
                                    
                                
                                
                                    U
                                
                            
                        
                    ; and p.32 Figure 2).) …
… outputting, by the computing device, the vector of training labels (Examiner’s note: As indicated earlier, Varma teaches a verifier component that uses a label aggregator to generate an aggregated, weighted set of probabilistic training labels for each datapoint in the unlabeled dataset, where the set of these training labels over the datapoints in the unlabeled dataset produced by the verifier component corresponds to a process that outputs a vector of training labels (Varma p.5 Output Data; p.5 Section 3 The Snuba Architecture; p.11 Section 3.3 Verifier; and p.31 Figure 1 and p.32 Figure 2).) …
While Varma teaches assigning labels using generated heuristics, generating a set of committed heuristics to improve diversity and performance, and outputting a vector of training labels, Varma does not explicitly teach
… using data-driven active learning …
… outputting … to a client device or a data repository.
Nashaat teaches
… using data-driven active learning (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0015] and [0047]-[0050], the term “data-driven active learning process” broadly indicates applying active learning to perform data labeling that improves labeling accuracy, and hence this limitation broadly recites applying an active learning process for performing data labeling by improving a set of heuristic processes or techniques containing rules and steps to improve labeling accuracy. Nashaat teaches a hybrid active learning system for labeling large datasets, using labeling functions to initially assign labels to unlabeled data points in an unlabeled data set to produce an initial label matrix, and applying an active learning process to refine this label matrix. The process of applying these labeling functions to label a set of unlabeled data represents a process for generating heuristics to label a set of unlabeled data points, with these labeled data points representing a vector of initial labels. Nashaat further teaches a refinement step in the active learning process to produce this refined label matrix based on a generative model, where the received user input is used to label uncertain data points from the vector of initial labels to resolve the pairwise disagreements between the labeling functions and maximize the empirical probability of labeling functions agreeing (producing the refined label matrix as an output). This refinement process that resolves labeling disagreements and converges labeling agreements based on input data containing a subset of uncertain labels corresponds to a process that refines the outputs from the initial heuristics to become more accurate, resulting in an adjusted set of heuristics, and hence this process that adjusts a set of heuristics to become more accurate represents a data-driven active learning process. The generative model and refined label matrix is then further used to learn a set of probabilistic labels. Hence this active learning process that iteratively analyzes a set of heuristic labeling functions and learns their pairwise agreements and disagreements between the labeling functions to produce a refined label matrix (representing the adjusted heuristic results reflecting the improved labeling accuracy) corresponds to a data-driven active learning process that improves labeling accuracy (Nashaat p.47 col.1 4th paragraph; and pp.49-50 Section II.C. Proposed Method: “…we propose a hybrid method, where we employ active learning within the data programming pipeline … the users to write labeling functions, which allow them to express weak supervision sources such as patterns and heuristics … Since the labeling functions are weakly generated, they do not perform accurately, they often overlap and conflict … C is a set of labeling function pairs (j,k) selected by the generative model to be modeled … we try to increase the labeling accuracy factor by resolving the pairwise disagreements between the labeling functions … we try to inject domain expertise at this point by asking the user to refine the disagreements between the labeling functions using AL … AL outputs a set of pairs                         
                            
                                
                                    (
                                    X
                                    ,
                                    Y
                                    )
                                
                                
                                    A
                                    L
                                
                            
                        
                    …The hybrid method then refines the noisy label matrix L using                         
                            
                                
                                    (
                                    X
                                    ,
                                    Y
                                    )
                                
                                
                                    A
                                    L
                                
                            
                             
                        
                    … The refinement process of the label matrix L tries to maximize the empirical probability of labeling functions                         
                            
                                
                                    Λ
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    Λ
                                
                                
                                    k
                                
                            
                        
                     agreeing … the data programming process continues by applying the generative model                         
                            
                                
                                    π
                                
                                
                                    φ
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                            i
                                            n
                                            e
                                            d
                                        
                                    
                                    ,
                                    Y
                                
                            
                        
                     … to generate a set of probabilistic labels. As the generative model learns from the agreements and disagreements of the labeling functions, using the refined supervised labels can increase the learned accuracy of the generative model.”).) …
… outputting … to a client device or a data repository (Examiner’s note: Nashaat teaches the vector of training labels (represented by the refined dataset R) are outputted to a database for storage, where this database represents a data repository (Nashaat p.47 col.1 4th paragraph: “… the user is queried about uncertain points; these queried points are then use to create refined nosy matrix which is more accurate than the initial matrix. This refined set is then used by the generative model to output a set of probabilistic labels …”; and p.47 Figure 1, showing the refined dataset that is outputted to a database).).
Both Varma and Nashaat are analogous art since they both teach generating and improving heuristic labeling processes and techniques to determine a set of labels for unlabeled data entries.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the overall methods and techniques for improving heuristic labeling processes and techniques taught in Varma and enhance them to incorporate the active learning steps  taught in Nashaat as a way to incorporate domain expertise into the heuristic labeling processes and techniques to improve the overall labeling accuracy. The motivation to combine is taught in Nashaat since applying user domain expertise through active learning maximizes the accuracy of the labeling functions by applying real-word experience in labeling the uncertain data points, which then enhances the overall quality of the determined labels, thus improving the system performance (Nashaat p.50 col.2 3rd paragraph: “The proposed method aims at maximizing the accuracy of the labeling functions, which enhances the quality of the generated noisy labels. … active learning is applied to help in injecting domain expertise in the labeling phase … It is argued that domain expertise is required to model real problems rather than merely providing generic solutions. That is, the domain expertise encodes the actual problem into the solution.”).
Regarding Claim 2, 
Varma in view of Nashaat teaches
The method of claim 1, wherein the generating the set of heuristics and the generating the vector of initial labels are performed automatically without input from a user (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that the earlier recited steps of generating the set of heuristics and generating the vector of initial labels do not require user input or intervention. As indicated earlier, Varma teaches an automated system containing a synthesizer, pruner, and verifier components generating heuristics based on the labeled set, where this automated system applies these heuristics to output probabilistic labels over all datapoints in the unlabeled data set. Varma further teaches the synthesizer generates heuristics by learning the appropriate parameters for the features/primitives of the data set to decide on labels for different sets of features/primitives. A person having ordinary skill in the art would understand that an automated computer system containing a synthesizer component that learns heuristics as part of the process to generate heuristics and then assigns labels to unlabeled data points in an unlabeled data set represents a computer system that automatically executes these steps without user input or intervention (Varma p.3 Synthesizer for Accuracy; p.5 Section 2.2 Learning Heuristic Accuracies: “Each heuristic Snuba generates relies on one or more primitives and outputs a binary label or abstains for each data-point in the unlabeled dataset (Section 3.1). …”; p.5 Section 3 The Snuba Architecture: “The Snuba process is iterative and generates a new heuristic specialized to the subset of data that did not receive high confidence labels from the existing set of heuristics as each iteration … the three components of Snuba are the synthesizer … that generates a candidate set of heuristics, a pruner … that selects a heuristic to add to an existing committed set of heuristics, and a verifier … that assigns probabilistic labels to the data and passes the subset of the labeled data that receive low confidence labels to the synthesizer for the next iteration.”; p.6 Section 3.1.1 Heuristic Generation- Heuristic Models; p.7 Section 3.1.2 Tuning Threshold for Abstains, and p.9 1st paragraph: “… if the synthesizer uses a decision tree as the heuristic model, it trains a normal decision tree on the small labeled dataset and learns appropriate parameters for a specific subset of primitives … to decide on a label … This adjusted decision tree is then added as a heuristic to the candidate set, and the process is repeated for different subsets of primitives as inputs to the decision tree.”).).
Regarding Claim 3, 
Varma in view of Nashaat teaches
The method of claim 2, wherein the generating the refined set of heuristics is performed in part based on user input from a user (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that the earlier recited step of generating a refined set of heuristics involves receiving user input. As indicated earlier, Nashaat teaches a refinement step in the active learning process that applies received user input and a generative model to resolve the pairwise disagreements between the labeling functions and maximize the empirical probability of labeling functions agreeing, where this refinement step results in a refined label matrix as an output that contains adjusted results from the labeling functions and queried instances from a user, such that this step within the active learning process represents a process for generating a refined set of heuristics. Hence this step that involves asking a user to provide input to label uncertain data points corresponds to a step within the process for generating a refined set of heuristics that involves asking a user to provide user input in the data-driven active learning phase (Nashaat p.47 Figure 1 and p.47 col.1 4th paragraph: “… the user is queried about uncertain points; these queried points are then used to create a refined noisy matrix which is more accurate than the initial matrix …”; and pp.49-50 Section II.C. Proposed Method: “… we try to inject domain expertise at this point by asking the user to refine the disagreements between the labeling functions using AL … AL selects points from the pool                         
                            
                                
                                    P
                                
                                
                                    U
                                
                            
                        
                     after estimating their informativeness and queries the users for their labels …”).).
Regarding Claim 4, 
Varma in view of Nashaat teaches
The method of claim 3, wherein the user input consists of labeling one or more data points in the vector of initial labels (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that the user input received in the earlier recited limitation (dependent Claim 3) involves a user labeling one or more data points from the initial set of labels. As indicated earlier, Nashaat teaches a refinement step in the active learning process that applies received user input and a generative model to resolve the pairwise disagreements between the labeling functions and maximize the empirical probability of labeling functions agreeing, where this refinement step results in a refined label matrix as an output. The active learning process selects data points based on their informativeness from a set of uncertain data points (i.e., data points from the vector of initial labels that are initially “labeled” from the set of unlabeled data points but represent disagreements between labeling functions), and queries the user to provide respective labels for these uncertain data points to produce a set of pairs containing the query and their respective true labels. Hence the query step that queries the user to provide respective labels for uncertain data points corresponds to a step that applies user input to label uncertain data points, where these uncertain data points that are labeled are from the vector of initial labels (Nashaat p.47 Figure 1 and p.47 col.1 4th paragraph; and pp.49-50 Section II.C. Proposed Method: “… AL selects points from the pool                         
                            
                                
                                    P
                                
                                
                                    U
                                
                            
                        
                     after estimating their informativeness and queries the users for their labels … AL outputs a set of pairs                         
                            
                                
                                    (
                                    X
                                    ,
                                    Y
                                    )
                                
                                
                                    A
                                    L
                                
                            
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            )
                        
                     where                         
                            
                                
                                    Y
                                
                                
                                    A
                                    L
                                
                            
                            ∈
                             
                        
                    true labels set Y, and                         
                            
                                
                                    X
                                
                                
                                    A
                                    L
                                
                            
                        
                     is the corresponding queried instances …”).).
Regarding Claim 5, 
Varma in view of Nashaat teaches
The method of claim 1, wherein the computing device generates the set of heuristics using a decision stump algorithm (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites using a decision stump algorithm to generate a set of heuristics. Varma teaches one of the generated heuristics include a decision stump model (Varma p.6 Section 3.1.1 Heuristic Generation: “Heuristic Models … We consider three different ways of generating heuristics given a subset of the labeled data and a subset of primitives … Decision Stumps mimic the nested threshold-based heuristics that users commonly write … we limit the depth of each tree to the number of primitives the heuristic depends on …”; and p.33 Figure 3, where the shallow decision tree represents a decision stump model.).).
Regarding Claim 6, 
Varma in view of Nashaat teaches
The method of claim 1, wherein the generating the refined set of heuristics comprises: 
creating a query strategy based on data contained in the vector of initial labels (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0047]-[0050], this limitation broadly recites an active learning process for generating a set of heuristic processes or techniques containing rules or steps for performing data labeling, where one of the steps is to create a query strategy based on data entries from the set of initial labels. As indicated earlier, Nashaat teaches a refinement step in the active learning process, where the active learning process selects data points based on their informativeness from a set of uncertain data points (i.e., data points from the vector of initial labels that are initially “labeled” from the set of unlabeled data points but represent disagreements between labeling functions), and queries the user to provide respective labels for these uncertain data points. Nashaat additionally teaches employing uncertainty sampling as a default query strategy, as it queries the least confident instances (where these least confident instances in the context of this active learning process are interpreted as those uncertain data points from the vector of initial labels). Hence this process of employing uncertainty sampling as the default query strategy used for querying a user to provide labels for these uncertain data points corresponds to a step in which a query strategy is created based on data contained in the set of initial labels (Nashaat p.47 Figure 1 and p.47 col.1 4th paragraph; pp.49-50 Section II.C. Proposed Method: “… AL selects points from the pool                         
                            
                                
                                    P
                                
                                
                                    U
                                
                            
                        
                     after estimating their informativeness and queries the users for their labels. There are query strategies that can be employed including uncertainty sampling … The hybrid method applies uncertainty sampling as the default query strategy … as it shows superiority over other query strategies in our experiments … Uncertainty sampling only queries the instances about which the model is least confident … AL selects points from the pool                         
                            
                                
                                    P
                                
                                
                                    U
                                
                            
                        
                     after estimating their informativeness and queries the users for their labels … AL outputs a set of pairs                         
                            
                                
                                    (
                                    X
                                    ,
                                    Y
                                    )
                                
                                
                                    A
                                    L
                                
                            
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            )
                        
                     where                         
                            
                                
                                    Y
                                
                                
                                    A
                                    L
                                
                            
                            ∈
                             
                        
                    true labels set Y, and                         
                            
                                
                                    X
                                
                                
                                    A
                                    L
                                
                            
                        
                     is the corresponding queried instances …”; and p.50 Algorithm 1 lines 10-13).); 
presenting, using the query strategy, one or more labels of the vector of initial labels to a user for manual labeling (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0047]-[0050], this limitation broadly recites an active learning process for generating a set of heuristic processes or techniques containing rules or steps for performing data labeling, where one of the steps is to use the query strategy (produced from the earlier recited limitation) to query a user to label these low-confident data entries. As indicated earlier, Nashaat teaches a refinement step in the active learning process, where the active learning process selects data points based on their informativeness from a set of uncertain data points (i.e., data points from the vector of initial labels that are initially “labeled” from the set of unlabeled data points but represent disagreements between labeling functions), and queries the user to provide respective labels for these uncertain data points. Hence this process of selecting uncertain data points from the vector of initial labels to form the query for a user to provide labels also corresponds to a step that uses the query strategy to present one or more labels of the vector of initial labels to a user for manual labeling (Nashaat p.47 Figure 1 and p.47 col.1 4th paragraph; pp.49-50 Section II.C. Proposed Method; and p.50 Algorithm 1 lines 10-13).); and 
adjusting the set of heuristics based on the manual labeling (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0047]-[0050], this limitation broadly recites an active learning process for generating a set of heuristic processes or techniques containing rules or steps for performing data labeling, where one of the steps is to adjust the heuristic processes or techniques based on the newly labeled data entries from the query to improve the heuristic processes or techniques (resulting in a refined set of heuristics). Nashaat further teaches that the query strategy outputs a set of pairs                         
                            
                                
                                    (
                                    X
                                    ,
                                    Y
                                    )
                                
                                
                                    A
                                    L
                                
                            
                        
                     containing the queried instances                         
                            
                                
                                    X
                                
                                
                                    A
                                    L
                                
                            
                        
                     and the true label responses to the queries                         
                            
                                
                                    Y
                                
                                
                                    A
                                    L
                                
                            
                        
                     (representing the manual labeling result from the user), and uses these pairs to refine the initial label matrix. This step maximizes the empirical probability of labeling functions                         
                            
                                
                                    Λ
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    Λ
                                
                                
                                    k
                                
                            
                        
                     agreeing, where this maximization step improves the accuracy between the two labeling functions, and hence corresponds to a process that adjusts the set of heuristics to generate a refined set of labels (Nashaat p.47 Figure 1 and p.47 col.1 4th paragraph; pp.49-50 Section II.C. Proposed Method: “… AL outputs a set of pairs                         
                            
                                
                                    (
                                    X
                                    ,
                                    Y
                                    )
                                
                                
                                    A
                                    L
                                
                            
                             
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            )
                        
                     where                         
                            
                                
                                    Y
                                
                                
                                    A
                                    L
                                
                            
                            ∈
                             
                        
                    true labels set Y, and                         
                            
                                
                                    X
                                
                                
                                    A
                                    L
                                
                            
                        
                     is the corresponding queried instances. The hybrid method then refines the noisy label matrix L using                         
                            
                                
                                    (
                                    X
                                    ,
                                    Y
                                    )
                                
                                
                                    A
                                    L
                                
                            
                        
                     … The refinement process of the label matrix L tries to maximize the empirical probability of labeling functions                         
                            
                                
                                    Λ
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    Λ
                                
                                
                                    k
                                
                            
                        
                     agreeing. As the empirical probability can be formally defined as                         
                            
                                
                                    P
                                
                                
                                    j
                                    ,
                                    k
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    D
                                
                            
                        
                     where a is the number of agreements between                         
                            
                                
                                    Λ
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    Λ
                                
                                
                                    k
                                
                            
                        
                    , and D is the total number of the input data points. By providing true labels for both                         
                            
                                
                                    Λ
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    Λ
                                
                                
                                    k
                                
                            
                        
                     in                         
                            
                                
                                    L
                                
                                
                                    r
                                    e
                                    f
                                    i
                                    n
                                    e
                                    d
                                
                            
                        
                    , a is increased, and hence the empirical probability increases … the data programming process continues by applying the generative model                         
                            
                                
                                    π
                                
                                
                                    φ
                                
                            
                            (
                            
                                
                                    L
                                
                                
                                    r
                                    e
                                    f
                                    i
                                    n
                                    e
                                    d
                                
                            
                            ,
                            Y
                            )
                        
                     … to generate a set of probabilistic labels. As the generative model learns from the agreements and disagreements of the labeling functions, using the refined supervised labels can increase the learned accuracy of the generative model …”; and p.50 Algorithm 1 lines 13-16).).
Regarding Claim 8, 
Varma in view of Nashaat teaches
The method of claim 1, wherein the generating the vector of training labels comprises producing a vector of probabilistic labels using the refined set of heuristics and a generative model (Examiner’s note: Varma teaches the verifier component using a label aggregator to learn accuracies of the heuristics in the committed set of heuristics to produce probabilistic training labels for the datapoints in the unlabeled dataset, where the collective probabilistic training labels over all datapoints in the unlabeled dataset represent a vector of training labels, the label aggregator is a generative model, and the committed set of heuristics containing improved heuristic accuracies represents the refined set of heuristics (Varma p.5 Section 2.1 Input and Output Data - Output Data; p.5 Section 3 The Snuba Architecture; pp.9-10 Section 3.2 Pruner; p.11 Section 3.3 Verifier: “The verifier uses the label aggregator (Section 4) to learn accuracies of the heuristics in the committed set without any ground truth labels to produce a single, probabilistic label for each datapoint in the unlabeled dataset. …”; p.13 Section 4 Snuba System Guarantees: “We provide an overview of generative models [40,52,4,54] that serve as the label aggregator for Snuba … these models can learn the accuracies of the noisy heuristics without using any ground truth data and can assign probabilistic labels to the unlabeled data accordingly …”; p.10 Algorithm 2 Snuba Pruning Procedure; p.19 Section 5.2.3 User-Driven Labeling Methods: “… The labels from the heuristics are combined using the Snuba label aggregator, the generative model in Section 4.”; and p.32 Figure 2). Similarly, Nashaat teaches applying a generative model with the refined label matrix to produce a set of probabilistic labels for each instance in a training set, where the refined label matrix represents the adjusted agreements and disagreements between labeling functions and queried instances (representing a refined set of heuristics), and the collective probabilistic labels for each instance in a training set represents a vector of training labels (Nashaat p.47 Figure 1 and p.47 col.1 4th paragraph; and pp.49-50 Section II.C. Proposed Method).).
Regarding Claim 9, 
Varma in view of Nashaat teaches
The method of claim 1, further comprising: 
… in response to receiving user input to perform another iteration, generating a further refined set of heuristics … using the refined set of heuristics and the vector of training labels as inputs (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites receiving user input to perform another iteration containing the earlier recited active learning steps from independent Claim 1, using the set of training labels as input to further refine the set of refined heuristic processes and techniques. As indicated earlier, Varma teaches a verifier component containing a label aggregator/generative model, which generates a new heuristic based on the committed set of heuristics by producing probabilistic training labels for the datapoints in the unlabeled dataset. These probabilistic labels also represent label confidence values, with the verifier comparing low confidence labels against a threshold value υ containing a parameter η that is set by a user (representing user input) to determine whether another iteration needs to be performed. Varma additionally teaches a step where the label aggregator/generative model also measures the difference between the learned and empirical heuristic accuracies (where the learned heuristic accuracies are based on the committed set of heuristics and hence represent a refined set of heuristics) and compares this difference to a maximum allowable error ϵ (based on a user-configurable value of γ) at each iteration. Both the threshold value υ (containing a user-configurable parameter η) and the maximum allowable error ϵ (based on a user-configurable value γ) represent user input that is used to determine the execution of another iteration, where the threshold value υ uses the probabilistic training labels as input and the maximum allowable error ϵ uses the learned heuristic accuracies (representing a refined set of heuristics) as input. These comparisons form a decision step that determines whether to continue with another iteration involving applying another subset of data to the synthesizer, pruner, and verifier components to further improve the heuristic accuracy (representing an additional refined set of heuristics) and generate an additional probabilistic training label, or stop and output the generated probabilistic training labels (Varma pp.11-12 Section 3.3 Verifier: “… The verifier uses the label aggregator … to learn accuracies of the heuristics in the committed set … to produce a single, probabilistic training label for each datapoint in the unlabeled dataset. These probabilistic labels also represent how confident the label aggregator is about the assigned label … Since Snuba generates a new heuristic at each iteration, we want the new heuristic to assign labels to the subset that currently has low confidence labels … It passes this subset to the synthesizer … we define low confidence labels as                         
                            
                                
                                    |
                                    
                                        
                                            y
                                        
                                        ~
                                    
                                
                                
                                    i
                                
                            
                            -
                            0.5
                            |
                            ≤
                             
                            υ
                        
                     where y is the probabilistic label … and                         
                            υ
                            =
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    +
                                                    1
                                                
                                            
                                        
                                        
                                            η
                                        
                                    
                                
                            
                        
                     where the                         
                            η
                        
                    ≥1 parameter (default                         
                            η
                        
                    =3/2) … As the number of heuristics increases, we expect that few datapoints will have confidences near 0.5 and adjust what is considered low confidence accordingly … The iterative process terminates if (1) the statistical measure discussed in Section 4 suggests the generative model … is not learning the accuracies of the heuristics properly, or (2) there are no low confidence datapoints, as defined by υ, in the small labeled dataset …”; pp.14 Section 4.3 Statistical Measures: “… Our goal is to use the empirical accuracies …                        
                            ∥
                            
                                
                                    α
                                
                                
                                    *
                                
                            
                            -
                             
                            
                                
                                    α
                                
                                ~
                            
                            ∥
                             
                            <
                            γ
                        
                     …                         
                            γ
                        
                    , a positive constant to be set …” and p.15 Theoretical Guarantees: “… We require each heuristic to assign labels to at least N datapoints to guarantee that the generative model will learn accuracies within                         
                            γ
                        
                     of the true accuracies, given the measured error is less than                         
                            ϵ
                        
                     for all iterations. We solve for the maximum allowed error …                         
                            ϵ
                            =
                            γ
                            -
                            
                                
                                    
                                        1
                                    
                                
                                
                                    2
                                    N
                                
                            
                            l
                            o
                            g
                            (
                            
                                
                                    2
                                    M
                                
                                
                                    δ
                                
                            
                            )
                        
                     …”; p.31 Figure 1, with the “Terminate” decision box in Varma p.31 Figure 1, and the arrow pointing back to the “Heuristic Generation” box indicating the decision to apply another iteration to generate a further refined set of heuristics, and p.32 Figure 32, with the verifier passing a subset of labeled data based on the learned accuracies of the current set of improved heuristics back to the synthesizer for performing the additional iteration).) …
… generating a further refined set of heuristics using data-driven active learning (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0015] and [0047]-[0050], the term “data-driven active learning process” broadly indicates applying active learning to perform data labeling that improves labeling accuracy, and hence this limitation broadly recites applying an active learning process for performing data labeling by improving a set of heuristic processes or techniques containing rules and steps to improve labeling accuracy. As indicated earlier, Nashaat teaches a refinement step in the active learning process to produce a refined label matrix based on a generative model, where the received user input is used to label uncertain data points from the vector of initial labels to resolve the pairwise disagreements between the labeling functions and maximize the empirical probability of labeling functions agreeing (producing the refined label matrix as an output). This refinement process that resolves labeling disagreements and converges labeling agreements based on input data that contains a subset of uncertain labels corresponds to a process that further refines the outputs from the heuristics to become more accurate (hence representing a data-driven active learning process that further generates an additional refined set of heuristics). Hence, a person having ordinary skill in the art would understand that integrating the active learning step taught in Nashaat within the iterative process controlled by the earlier recited comparison conditions taught in Varma to control multiple iterations of generating improved heuristics allows for the creation of a system contains iterative steps for improving heuristic accuracy based on a data-driven active learning process (Nashaat p.47 Figure 1 and p.47 col.1 4th paragraph; pp.49-50 Section II.C. Proposed Method; and p.47 Algorithm 1 Proposed Method).) … 
generating another vector of training labels by automatically labeling each point in the unlabeled dataset using the further refined set of heuristics (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites applying the output from the additional iteration of the data-driven active learning step (i.e., the “further refined set of heuristics”) to continue to improve the labels in the unlabeled data set to generate another set of labeled data points (“another vector of training labels”). As indicated earlier, Varma teaches a verifier component that receives the committed set of heuristics including their associated probabilistic labels and uses a label aggregator to generate another aggregated, weighted set of probabilistic training labels for each received input data point. With respect to this additional iteration, this set of associated probabilistic labels represent those received input data points that have been additionally improved by applying the further improved heuristics (i.e., the subset of data points containing low-confident or uncertain labels from the unlabeled dataset). Hence, the application of the label aggregator to further generate another set of training labels over these improved datapoints in the unlabeled dataset after performing another iteration of the data-driven active learning step corresponds to a step for generating another vector of training labels by applying the further refined set of heuristics to generate another vector of training labels (Varma p.5 Output Data; p.5 Section 3 The Snuba Architecture; p.11 Algorithm 3 Snuba Verifier Procedure, where Input includes the committed set of heuristics                         
                            
                                
                                    H
                                
                                
                                    C
                                
                            
                        
                    , and Output includes the probabilistic labels                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ~
                                    
                                
                                
                                    U
                                
                            
                        
                    ; and p.32 Figure 2).)
Regarding Claim 10, 
Claim 10 recites a computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to a set of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by Varma and Nashaat as indicated in Claim 1. In addition, as indicated earlier, Varma teaches an automated system that receives a labeled and unlabeled dataset, with the automated system implemented on a Xeon CPU (Varma p.3 Our Approach; p.4 Section 2.1 Input and Output Data; p.17 Section 5.1.3 Implementation Details 2nd paragraph). Varma further teaches that this automated system contains components including a synthesizer to generate a candidate set of heuristics, a pruner to select a committed set of heuristics, and a verifier that assigns probabilistic labels to the received unlabeled data to produce a set of probabilistic training labels (Varma pp.4-5 Section 2.1 Input and Output Data; and p.5 Section 3 The Snuba Architecture). A person having ordinary skill in the art would understand that an automated system that receives a labeled and unlabeled dataset would also have one or more computer readable storage media containing executable program instructions to implement the synthesizer, pruner, and verifier components to process the received labeled and unlabeled dataset to output the set of probabilistic training labels.
Regarding Claim 11, 
Claim 11 recites the computer program product of claim 10, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claims 2, 3, and 4, and hence is rejected under similar rationale provided by Varma and Nashaat as indicated in Claims 2, 3, and 4, in view of the rejections applied to Claim 10.
Regarding Claim 12, 
Claim 12 recites the computer program product of claim 10, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale provided by Varma and Nashaat as indicated in Claim 5, in view of the rejections applied to Claim 10.
Regarding Claim 13, 
Claim 13 recites the computer program product of claim 10, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale provided by Varma and Nashaat as indicated in Claim 6, in view of the rejections applied to Claim 10.
Regarding Claim 15, 
Claim 15 recites the computer program product of claim 10, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 8, and hence is rejected under similar rationale provided by Varma and Nashaat as indicated in Claim 8, in view of the rejections applied to Claim 10.
Regarding Claim 16, 
Claim 16 recites a system comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claims 1 and 10, and hence is rejected under similar rationale and motivations provided by Varma and Nashaat as indicated in Claims 1 and 10. As indicated earlier, Varma teaches an automated system that receives a labeled and unlabeled dataset, with the automated system implemented on a Xeon CPU representing one or more processors (Varma p.3 Our Approach; p.4 Section 2.1 Input and Output Data; p.17 Section 5.1.3 Implementation Details 2nd paragraph: “… Hardware task on a Xeon E7-4850 v3 CPU …”). Varma further teaches that this automated system contains components including a synthesizer to generate a candidate set of heuristics, a pruner to select a committed set of heuristics, and a verifier that assigns probabilistic labels to the received unlabeled data to produce a set of probabilistic training labels (Varma pp.4-5 Section 2.1 Input and Output Data; and p.5 Section 3 The Snuba Architecture). A person having ordinary skill in the art would understand that an automated system that receives a labeled and unlabeled dataset would also have one or more computer readable storage media storing those labeled and unlabeled datasets, as well as containing executable program instructions to implement the synthesizer, pruner, and verifier components to process the received labeled and unlabeled dataset to output the set of probabilistic training labels.
Regarding Claim 17, 
Claim 17 recites the system of claim 16, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claims 2, 3, and 4, and hence is rejected under similar rationale provided by Varma and Nashaat as indicated in Claims 2, 3, and 4, in view of the rejections applied to Claim 16.
Regarding Claim 18, 
Claim 18 recites the system of claim 16, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale provided by Varma and Nashaat as indicated in Claim 5, in view of the rejections applied to Claim 16.
Regarding Claim 19, 
Claim 19 recites the system of claim 16, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale provided by Varma and Nashaat as indicated in Claim 6, in view of the rejections applied to Claim 16.
Regarding Claim 20, 
Claim 20 recites the system of claim 16, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 8, and hence is rejected under similar rationale provided by Varma and Nashaat as indicated in Claim 8, in view of the rejections applied to Claim 16.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Varma et al., Snuba: Automating Weak Supervision to Label Training Data, Proceedings VLDB Endowment, 2018 November; 12(3) [hereafter referred as Varma], in view of Nashaat et al., Hybridization of Active Learning and Data Programming for Labeling Large Industrial Datasets, 2018 IEEE International Conference on Big Data (Big Data), December 10-13 2018 [hereafter referred as Nashaat] as applied to Claims 6 and 13; in further view of Konyushkova et al., Learning Active Learning from Data, arXiv:1703.03365v3, July 14 2017 [hereafter referred as Konyushkova].
Regarding Claim 7, 
Varma in view of Nashaat as applied to Claim 6 teaches
The method of claim 6.
While Varma in view of Nashaat teaches employing a query strategy to query a user for labels for uncertain data points, Varma in view of Nashaat does not explicitly teach
… wherein the creating a query strategy comprises training a regression model using the data contained in the vector of initial labels.
Konyushkova teaches
… wherein the creating a query strategy comprises training a regression model using the data contained in the vector of initial labels (Examiner’s note: Konyushkova teaches performing learning active learning (LAL) as a regression problem, where given a trained classifier and an unlabeled sample, the expected generalization error reduction is predicted by adding the label to that data point. Konyushkova further teaches a Monte Carlo query selection and active learning procedure to pick a set of unlabeled datapoints for annotation, and applying this query selection procedure (“query strategy”) to two versions of AL strategies that involve learning a regressor first on labeled data points, where this Monte Carlo query selection and active learning procedure that involves training the regressor on the labeled data points corresponds to creating a query strategy to train a regression model using the data contained in the vector of initial labels (Konyushkova p.1 Abstract: “… we suggest a novel data-driven approach to active learning (AL). The key idea is to train a regressor that predicts the expected error reduction for a candidate sample in a particular learning state. By formulating the query selection procedure as a regression problem we are not restricted to working with existing AL heuristics …”; p.1 Section 1. Introduction 2nd paragraph and p.2 Section 3.1 Active Learning (AL); pp.3-4 Section 4 Monte-Carlo LAL 1st paragraph: “Our approach to AL is data-driven and can be formulated as a regression problem … We propose two versions of AL strategies …”; p.4 Section 4.1 Independent LAL 1st-3rd paragraphs: “… we randomly select a new datapoint x from                         
                            
                                
                                    U
                                
                                
                                    T
                                
                            
                        
                     … We form a new labeled set                         
                            
                                
                                    L
                                
                                
                                    x
                                
                            
                            =
                            
                                
                                    L
                                
                                
                                    T
                                
                            
                            ∪
                            
                                
                                    x
                                
                            
                        
                     and retrain f (lines 7-13 of Alg.1) … For each initialization q and iteration t, we sample M different datapoints x each of which yields classifier/datapoint state pairs with an associated reduction in error … This results in a matrix … of observations 𝛏 and a vector … of labels … Our insight is that observations 𝛏 should lie on a smooth manifold … From this, a regression function can predict the potential error reduction of annotating a specific sample in a given classifier state …”; p.4 Algorithm 1: DataMonteCarlo; and p.5 Algorithm 2: BuildLALIndependent lines 5-8; and p.5 Algorithm 3: BuildLALIterative lines 5-8).).
Both Varma in view of Nashaat and Konyushkova are analogous art since they both teach applying active learning labeling techniques to unlabeled data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the active learning labeling methods and techniques taught in Varma in view of Nashaat and enhance them with the active learning labeling methods and techniques taught in Konyushkova as a way to approximate the selection and choice of a particular label. The motivation to combine is taught in Konyushkova since constructing a query strategy that selects a label using a regression model allows for the selection of the label to be adapted based on a selection based on the prevalence of the two label classes expressed in the regression model while minimizing the generalization error between the learned label and the expected label, resulting in the determination of an optimal procedure that produces a more accurate label (Konyushkova p.3 Section 3.2 Success, failure, and motivation).
Regarding Claim 14, 
Claim 14 recites the computer program product of claim 13, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 7, and hence is rejected under similar rationale and motivations provided by Varma, Nashaat, and Konyushkova as indicated in Claim 7, in view of the rejections applied to Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ratner et al., Snorkel: Rapid Training Data Creation with Weak Supervision, arXiv:1711.10160v1 November 28 2017, 17 pages, where Ratner teaches an automated system performing labeling of unlabeled data using labeling functions, to generate a label matrix which is applied to a generative model to produce probabilistic training labels (Ratner p.3 Figure 2; pp.3-4 Section 2 Snorkel Architecture) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121